                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                               WICHITA FALLS DIVISION

 EDYTHE KOCH,                                      §
                                                   §
      Plaintiff,                                   §
                                                   §
 v.                                                §   Civil Action No. 7:18-cv-00154-O
                                                   §
 METROPOLITAN LIFE INSURANCE                       §
 COMPANY,                                          §
                                                   §
      Defendant.                                   §

                           MEMORANDUM OPINION AND ORDER

         Before the Court are Defendant Metropolitan Life Insurance Company’s (“MetLife”)

Motion for Summary Judgment, Brief in Support, and Appendix in Support (ECF Nos. 18–20),

filed August 1, 2019; Plaintiff Edythe Koch’s (“Mrs. Koch”) Response, Brief in Support, and

Appendix in Support (ECF Nos. 24–26), filed September 4, 2019; and MetLife’s Reply (ECF No.

27), filed September 18, 2019. Having reviewed the motion, briefing, and applicable law, the Court

finds that a motion for summary judgment is not the appropriate vehicle for resolution of this case.

Instead, the Court must conduct a de novo review of the administrative record to determine whether

MetLife correctly concluded that Mrs. Koch failed to show that an accident was the direct and sole

cause of her late husband’s, Barry Koch’s (“Mr. Koch”), death.

         Accordingly, the Court DENIES MetLife’s Motion for Summary Judgment. Based on an

independent review of the administrative record, the Court concludes that Mrs. Koch has not

carried her burden of establishing that she is entitled to accidental death benefits based on the terms

of her life insurance plan (the “Plan”) and the facts included in the administrative record. Thus,

the Court AFFIRMS MetLife’s denial of benefits.




                                                  1
I.      FACTUAL BACKGROUND1

        Following the unexpected death of her husband, Mrs. Koch filed a claim for accidental

death benefits under her Plan. See AR 118, ECF No. 20. To support her claim that Mr. Koch died

as a result of an “accidental injury,” Mrs. Koch submitted several documents, including Mr.

Koch’s “death certificate, the Employer’s Statement, a letter from an attorney for [Mrs. Koch], a

letter from the medical examiner, a toxicology report, and documents from the hospital.” Def.’s

Br. Supp. Mot. Summ. J. 2, ECF No. 19 (citing AR 124–52). These documents—along with the

Plan and the summary plan description, the parties’ correspondence, and other medical records

Mrs. Koch supplied upon MetLife’s request—ultimately comprise the 541-page administrative

record. See generally AR. Though Mrs. Koch contended that her husband “died accidentally” after

he “suffered a fall while getting out of bed, causing damage to his neck resulting in his death,” Br.

Supp. Pl.’s Resp. 2, ECF No. 25 (citing AR 120, 152), MetLife reviewed the medical records,

concluded that the death was “natural,” and twice denied Mrs. Koch’s claim, Def.’s Br. Supp. Mot.

Summ. J. 4–6, ECF No. 19 (citing AR 193–94, 539–41).

        In its letter affirming the initial denial of her claim, MetLife pointed Mrs. Koch to the

Plan’s exclusionary language. See AR 539–41. Under the Plan, Mrs. Koch, as the policyholder, is

entitled to benefits “if [she] or [her] Dependent sustains an accidental injury that is the Direct and

Sole Cause of a Covered Loss.” AR 41, 540. “Direct and Sole Cause means that the Covered Loss

. . . was a direct result of the accidental injury, independent of other causes.” Id. Additionally, the

Plan specifically states that MetLife “[w]ill not pay benefits . . . for any loss caused or contributed



1
  The Court takes the following facts from the undisputed portions of the parties’ briefing and from the
administrative record that Defendant Metropolitan Life Insurance Company considered before determining
that Plaintiff Edythe Koch could not recover under her life insurance plan. The entire administrative record
is included in the Appendix in Support of Defendant’s Motion for Summary Judgment. See generally App.
Supp. Mot. Summ. J., ECF No. 20 [hereinafter “AR”].

                                                     2
to by: (1) physical or mental illness or infirmity, or the diagnose or treatment of such illness or

infirmity.” Id. The Plan also places the burden on the policyholder to submit “Proof of the

accidental injury and Covered Loss.” Id.

       Following MetLife’s affirmance of denial, Mrs. Koch filed suit in Texas state court. See

Notice of Removal 1 & Ex. A, ECF No. 1. MetLife removed the case to federal court, asserting

that Mrs. Koch’s state-law claims were preempted by the Employee Retirement Income Security

Act of 1974 (“ERISA”). Id. at 2–3. MetLife then moved for summary judgment, arguing that the

undisputed facts in the closed administrative record support its denial of accidental death benefits.

See Def.’s Br. Supp. Mot. Summ. J. 14, ECF No. 19. Mrs. Koch responds that summary judgment

is inappropriate, as the administrative record includes factual inconsistencies amounting to genuine

issues of material fact. See Br. Supp. Pl.’s Resp. 1, ECF No. 25.

       The parties contest the appropriate vehicle for resolving the case, the standard of review,

and the scope of the administrative record. See generally Def.’s Br. Supp. Mot. Summ. J., ECF

No. 19; Br. Supp. Pl.’s Resp., ECF No. 25. Ultimately, though, the parties’ dispute boils down to

a single issue: whether the evidence Mrs. Koch submitted for MetLife’s review establishes that an

“accidental injury” was the “[d]irect and [s]ole [c]ause” of her husband’s death.

II.    LEGAL STANDARD

       A. Summary Judgment

       The Court may grant summary judgment where the pleadings and evidence show “that

there is no genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” FED. R. CIV. P. 56(a). When reviewing the evidence on a motion for summary

judgment, courts must resolve all reasonable doubts and draw all reasonable inferences in the light

most favorable to the non-movant. See Walker v. Sears, Roebuck & Co., 853 F.2d 355, 358 (5th



                                                 3
Cir. 1988). The court cannot make a credibility determination in light of conflicting evidence or

competing inferences. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986). Rather, if there

appears to be some support for disputed allegations, such that “reasonable minds could differ as to

the import of the evidence,” the court must deny the motion. Id. at 250.

       B. ERISA

       Under ERISA, an insurance plan “participant or beneficiary” may file suit “to recover

benefits due to him under the terms of his plan, to enforce his rights under the terms of the plan,

or to clarify his rights to future benefits under the terms of the plan.” 29 U.S.C. § 1132(a)(1)(B).

Limiting relief to that which “will enforce ‘the terms of the plan’ or the statute, § 1132(a)(3)

(emphasis added) . . . reflects ERISA’s principal function: to protect contractually defined

benefits.” U.S. Airways, Inc. v. McCutchen, 569 U.S. 88, 100 (2013) (internal citations omitted).

       In Texas, district courts review plan administrators’ legal and factual determinations de

novo. See Ariana M. v. Humana Health Plan of Tex., Inc., 884 F.3d 246, 250, 256 (5th Cir. 2018).

Unlike under the abuse of discretion standard, the administrator’s decision to deny benefits “is not

afforded deference or a presumption of correctness” when reviewed de novo. Pike v. Hartford Life

& Accident Ins. Co., 368 F. Supp. 3d 1018, 1030 (E.D. Tex. 2019). Rather, the court must

“independently weigh the facts and opinions in the administrative record to determine whether the

claimant has met his burden of showing that he is disabled within the meaning of the policy.” Id.

       “A claimant under section 1132(a)(1)(B) has the initial burden of demonstrating

entitlement to benefits under an ERISA plan . . . .” Perdue v. Burger King Corp., 7 F.3d 1251,

1254 n.9 (5th Cir. 1993). Thus, the claimant must supply the evidence demonstrating that she is

entitled to benefits by a preponderance of the evidence. See Pike, 368 F. Supp. 3d at 1031.

Moreover, the administrator “is not under a duty to ‘reasonably investigate’ a claim.” Gooden v.



                                                 4
Provident Life & Accident Ins. Co., 250 F.3d 329, 333 (5th Cir. 2001) (citing Vega v. Nat’l Life

Ins. Servs., Inc., 188 F.3d 287, 298 (5th Cir. 1999) (en banc), overruled on other grounds by Metro.

Life Ins. Co. v. Glenn, 554 U.S. 105 (2008)). Typically, “[o]nce the record is finalized, a district

court must remain within its bounds in conducting a review of the administrator’s findings, even

in the face of disputed facts.” Ariana M., 884 F.3d at 256 (citing Vega, 188 F.3d at 299). Departure

from this rule is only appropriate “in very limited circumstances.” Id.

III.   ANALYSIS

       Based on the terms of the Plan and the evidence in the administrative record, the Court

must resolve whether Mrs. Koch has proven by a preponderance of the evidence that an “accidental

injury” was the “[d]irect and [s]ole [c]ause” of her husband’s death. AR 41. However, before

analyzing the merits of Mrs. Koch’s claim, the Court must determine the appropriate vehicle for

their resolution, the proper standard of review, and the scope of the administrative record.

       A. Summary Judgment

       MetLife contends that “[t]he undisputed evidence supports MetLife’s claim determination

that accidental death benefits were not payable under the terms of the Plan because [Mr. Koch’s]

death was ‘caused or contributed to by . . . physical or mental illness or infirmity’” and urges the

Court to uphold its determination on summary judgment. Def.’s Br. Supp. Mot. Summ. J. 14, ECF

No. 19. In response, Mrs. Koch asserts that MetLife “ignored the conflicting accounts in the

administrative record regarding how the medical incident took place,” which “alone results in fact

issues more than sufficient to require denial of [MetLife’s] Motion for Summary Judgment.” Br.

Supp. Pl.’s Resp. 10, ECF No. 25. The Court finds that the administrative record includes genuine

issues of material fact and concludes that an independent review of the administrative record—not

summary judgment—is necessary to resolve this dispute.



                                                 5
       The Fifth Circuit recently aligned itself with seven other circuits that read the Supreme

Court’s opinion in Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101 (1989)—hereinafter

“Firestone”—to create a default de novo standard that applies to plan administrators’ legal and

factual determinations alike. Ariana M., 884 F.3d at 248. In doing so, it closed a circuit split in

which it “long stood alone.” Id. Before Ariana M., when a district court within the Fifth Circuit

reviewed factual issues under the abuse of discretion standard, it addressed whether there was

substantial evidence to support the administrator’s factual findings. See Pierre v. Conn. Gen. Life

Ins. Co., 932 F.2d 1552, 1562 (5th Cir. 1991), abrogated by Ariana M., 884 F.3d 246. Thus, on

summary judgment, issues of material fact did not preclude a district court from granting summary

judgment, provided the administrative record included substantial evidence for denial of the claim.

See, e.g., Stone v. Prudential Ins. Co. of Am., 226 F. Supp. 2d 818, 825 (W.D. La. 2002) (applying

Pierre’s abuse of discretion standard, and granting the administrator’s motion for summary

judgment despite conflicting expert opinions in the administrative record). Since the shift to a full

de novo review in such cases, the Fifth Circuit has not addressed whether district courts may grant

summary judgment despite genuine issues of material fact in the administrative record. Thus, the

Court looks to other circuits for guidance, inquiring: Do the factual inconsistencies in Mr. Koch’s

medical records preclude the Court from granting summary judgment?

       As could be expected given the “labyrinthine complexities of ERISA law and practice,”

there is yet another circuit split on this issue. Foltz v. U.S. News & World Report, 760 F.2d 1300,

1308 (D.C. Cir. 1985) (Starr, J.). The First Circuit holds that courts can grant summary judgment

despite fact issues in the administrative record. See Orndorf v. Paul Revere Life Ins. Co., 404 F.3d

510, 518 (1st Cir. 2005) (“Where review is properly confined to the administrative record before

the ERISA plan administrator . . . there are no disputed issues of fact for the court to resolve.”).



                                                 6
The Second, Seventh, and Ninth Circuits hold that courts must deny summary judgment when the

administrative record includes factual discrepancies. See, e.g., O’Hara v. Nat’l Union Fire Ins.

Co., 642 F.3d 110, 117 (2d Cir. 2011) (“[R]egardless of the district court’s standard of review of

the plan administrator’s denial of benefits, a district court may not grant a motion for summary

judgment if the record reveals a dispute over an issue of material fact.”); Patton v. MFS/Sun Life

Fin. Distribs., Inc., 480 F.3d 478, 484 n.3 (7th Cir. 2007) (distinguishing itself from the First

Circuit, and stating that the Seventh Circuit “do[es] not apply [the First Circuit’s] potentially

misleading standard for ‘summary judgment,’ but instead appl[ies] the normal rule: de novo

review, with judgment appropriate if there is no genuine issue of material fact”); Kearney v.

Standard Ins. Co., 175 F.3d 1084, 1094 (9th Cir. 1999) (“Because the record establishes a genuine

issue of fact as to whether Mr. Kearney was disabled under the terms of the policy, we must reverse

the summary judgment.”). The Sixth Circuit held that neither a bench trial nor summary judgment

is appropriate in ERISA cases, but instead provided “suggested guidelines” about how district

courts should adjudicate these actions, including “conduct[ing] a de novo review based solely upon

the administrative record, and render[ing] findings of fact and conclusions of law accordingly.”

Wilkins v. Baptist Healthcare Sys., 150 F.3d 609, 619 (6th Cir. 1998) (Gilman, J., concurring in

the judgment and delivering the opinion of the court on the summary judgment issue). And while

the Eighth Circuit has recognized that “[c]ourts have struggled with the use of summary judgment

to dispose of ERISA cases,” it “decline[d] to decide the propriety of the use of summary judgment

procedures” in a case in which the issue was not raised by the parties. Khoury v. Grp. Health Plan,

Inc., 615 F.3d 946, 951 n.4 (8th Cir. 2010).

       The Court is persuaded by the Ninth Circuit’s view that, when “the record establishes a

genuine issue of fact” as to whether a claimant is covered by the policy, summary judgment is



                                                7
inappropriate. Kearney, 175 F.3d at 1094; see also Pike, 368 F. Supp. 3d at 1071 (citing Kearney,

175 F.3d 1084). In Kearney v. Standard Insurance Company, the Ninth Circuit reviewed a district

court’s grant of summary judgment in a case in which various doctors’ competing views created a

fact issue regarding whether the claimant was “disabled under the terms of the policy.” 175 F.3d

at 1084. After reversing summary judgment, the Ninth Circuit remanded the case because “the

genuine issue of fact must be resolved by trial.” Id. However, it noted a “complexity.” Id. “If the

trial start[ed] from scratch . . . ‘review’ would be converted into a trial de novo based on evidence

entirely unrestricted by what had been presented to the administrator.” Id. Such a review would be

inconsistent with ERISA’s purposes and the Supreme Court’s precedent. See id. (citing 29 U.S.C.

§§ 1001b(c)(3),(5), 1133(2) and Pilot Life Ins. Co. v. Dedeaux, 481 U.S. 41, 54 (1987)). So instead

of remanding for a full trial, the Ninth Circuit decided that “the district court may try the case on

the record that the administrator had before it,” which would be “vastly less expensive to all parties,

accomplish[] the policies enacted as part of the statute, and also give[] significance, which would

otherwise largely evaporate, to the administrator’s internal review procedure required by the

statute.” Id. at 1095. But the Ninth Circuit also distinguished the trial on the record from the district

court’s grant of summary judgment. Id. “In a trial on the record, but not on summary judgment,

the judge can evaluate the persuasiveness of conflicting testimony and decide which is more likely

true . . . [and then] make findings of fact under Federal Rule of Civil Procedure 52(a).” Id.

        Adopting this approach, the Court DENIES MetLife’s Motion for Summary Judgment and

proceeds to conduct an independent review of the administrative record.

        B. ERISA

                1. Standard of Review




                                                   8
       Before reviewing the record, the Court must determine whether the Plan’s discretionary

clause requires the Court to apply an abuse of discretion standard—rather than Firestone’s default

de novo standard—to the plan administrators’ factual findings.

       “When an ERISA plan lawfully delegates discretionary authority to the plan administrator,

a court reviewing the denial of a claim is limited to assessing whether the administrator abused

that discretion.” Ariana M., 884 F.3d at 247 (citing Firestone, 489 U.S. at 115). However, when a

plan does not include a valid delegation clause, “the Supreme Court has held that ‘a denial of

benefits challenged under § 1132(a)(1)(B) is to be reviewed under a de novo standard.’” Id. (citing

Firestone, 489 U.S. at 115). “In 2011, Texas enacted legislation that banned discretionary clauses

in . . . policies including those for ‘accident or health insurance.’” Woods v. Riverbend Country

Club, 320 F. Supp. 3d 901, 908 (S.D. Tex. 2018) (citing TEX. INS. CODE §§ 1701.062(a),

1701.002). Though there is an open question as to whether ERISA preempts this state law, the

Fifth Circuit declined to answer the question when it was not raised. See Ariana M., 884 F.3d at

248.

       Here, MetLife mentions the unresolved issue but does not argue that ERISA preempts the

Texas Insurance Code’s provision. See Def.’s Br. Supp. Mot. Summ. J. 9 n.3, ECF No. 19.

Although MetLife argues that it should prevail regardless of whether the Court enforces the Plan’s

discretionary clause (AR 100–01), it provides the Court with an example of an analogous case in

which a Texas district court reviewed the plan administrators’ legal and factual determinations de

novo. See id. (discussing Pike, 368 F. Supp. 3d at 1029–31). In Pike v. Hartford Life and Accident

Insurance Company, the court noted that the parties stipulated that de novo review applied. 368 F.

Supp. 3d at 1024. However, it also cited Texas’s ban on insurance-plan discretionary clauses as a

reaction to Firestone, suggesting that the court would have independently reached this conclusion.



                                                9
Id. at 1024 n.2. Based on the Fifth Circuit’s analysis in Ariana M. and the district court’s

application in Pike, the Court concludes that the Texas Insurance Code prevents application of the

Plan’s discretionary clause. Accordingly, the Court conducts a de novo review of both the law and

the facts.

               2. Scope of the Administrative Record

        Next, the Court considers whether it ought to review the administrative record as is, as

MetLife argues, or accept Mrs. Koch’s various arguments regarding the incompleteness of the

administrative record. Compare Def.’s Reply 6–7, ECF No. 27, with Br. Supp. Pl.’s Resp. 6–10,

ECF No. 25. Mrs. Koch first argues that MetLife “fail[ed] to obtain the correct information

surrounding [Mr. Koch’s] fall” and “did not properly pursue the information to properly

understand” the impact of Mr. Koch’s neck injuries. Br. Supp. Pl.’s Resp. 7–8, ECF No. 25. She

also references the opinion of Dr. Dingler, whose report she includes in her Appendix but did not

submit as part of the original administrative record. See App. to Pl.’s Resp. 1, ECF No. 26. The

Court addresses each issue in turn.

        A claimant seeking to receive benefits under an ERISA plan “has the initial burden of

demonstrating entitlement” to such benefits. Perdue, 7 F.3d at 1254 n.9. In Vega v. National Life

Insurance Services, Inc., the Fifth Circuit’s “leading case” on the scope of the administrative

record in ERISA cases, Ariana M., 884 F.3d at 256, the Circuit “foreclose[d] imposing . . . a duty

to investigate on a plan administrator.” Truitt v. Unum Life Ins. Co. of Am., 729 F.3d 497, 510 (5th

Cir. 2013) (citing Vega, 188 F.3d at 299). It reasoned that “[t]here is no justifiable basis for placing

the burden solely on the administrator to generate evidence relevant to deciding the claim, which

may or may not be available to it, or which may be more readily available to the claimant.” Vega,

188 F.3d at 298. And the Fifth Circuit “has reiterated, in cases subsequent to Vega, this principle



                                                  10
‘that a conflicted administrator is not under a duty to “reasonably investigate” a claim.’” Truitt,

729 F.3d at 511 (quoting Gooden, 250 F.3d at 331–33) (citing Dramse v. Delta Family-Care

Disability & Survivorship Plan, 269 F. App’x 470, 479 (5th Cir. 2008) (per curiam)).

       Under both ERISA law and the terms of her Plan, Mrs. Koch carries the burden of proving

that she is entitled to accidental death benefits. See Perdue, 7 F.3d at 1254 n.9; AR 100–01. Though

Mrs. Koch acknowledges that courts generally review administrators’ decisions “based upon the

information known to the administrator at the time the decision was made,” she seeks to invoke an

exception from Salley v. E.I. DuPont de Nemours & Co., 966 F.2d 1011 (5th Cir. 1992). Br. Supp.

Pl.’s Resp. 6, ECF No. 25. In Salley, the Fifth Circuit stated, “[a]lthough we generally decide abuse

of discretion based upon the information known to the administrator at the time he made the

decision, the administrator can abuse his discretion if he fails to obtain the necessary information.”

966 F.2d at 1015. In addition to the fact that the Court here reviews the administrator’s decision

de novo, there is a second key difference: Whereas the administrator in Salley reviewed only

outdated medical records, see id. at 1014–16, MetLife reviewed all medical documents related to

Mr. Koch’s fall and his overall health, see generally AR. See also Handy Prudential Ins. Co., 68

F.3d 467, 1995 WL 581613, at *3 (5th Cir. 1995) (unpublished) (distinguishing Salley when the

administrator analyzed all the claimant’s hospital records); Sweatman v. Commercial Union Ins.

Co., 39 F.3d 594, 602–03 (5th Cir. 1994) (same).

       Though MetLife twice requested additional medical documents to review Mrs. Koch’s

claim on administrative appeal, see AR 202–03, it was not required to do so. Thus, MetLife did

not err by failing to seek additional information to complete its review of Mrs. Koch’s claim. The

administrative record, including all evidence Mrs. Koch submitted to support her claim, was




                                                 11
complete and sufficient for MetLife’s review. But the Court still must decide whether Mrs. Koch

can now add to the administrative record MetLife reviewed.

       Under Vega, “a district court must remain within its bounds in conducting a review of the

administrator’s findings,” once the record is finalized. Ariana M., 884 F.3d at 256 (applying Vega,

188 F.3d at 299). This general rule applies “even in the face of disputed facts,” and exceptions

apply “only in very limited circumstances.” Id. “One exception allows a district court to admit

evidence to explain how the administrator has interpreted the plan’s terms in previous instances.

Another allows a district court to admit evidence, including expert opinions, to assist in the

understanding of medical terminology related to a benefits claim.” Id. (internal citations omitted).

In both cases, the reviewing court does not “actually expand[] the evidence on which the merits

are evaluated,” but the record “provide[s] evidence to help the court evaluate the administrative

record.” Id.

       In the Appendix to her Response, Mrs. Koch attaches a one-page report by Dr. Dingler, as

well as several documents also included in the administrative record. See generally App. to Pl.’s

Resp., ECF No. 26. Mrs. Koch’s Response does not state a rationale or legal justification for

including Dr. Dingler’s report. See Br. Supp. Pl.’s Resp. 10, ECF No. 25. In fact, she only mentions

the report once to say that “MetLife’s conclusion that [Mr. Koch’s] death was not accidental

conflicts with the medical opinion of Dr. Dingler contained in [Mrs. Koch]’s Appendix.” Id. The

report itself does not include “evidence to explain how the administrator has interpreted the plan’s

terms in previous instances” nor does it “assist in the understanding of medical terminology related

to a benefits claim.” Ariana M., 884 F.3d at 256 (citing Vega, 188 F.3d at 299). It merely provides

yet another opinion as to the cause of Mr. Koch’s death. See App. to Pl.’s Resp. 1, ECF No. 26




                                                12
(“It is my opinion that Mr. Koch died as a result of his cervical spine injury from his fall off of a

horse.”). Accordingly, the report should not be admitted under one of the Vega exceptions.

       During the Court-scheduled hearing on November 12, 2019, Mrs. Koch’s counsel stated

that, should the case go to trial, Dr. Dingler could also testify regarding the terminology used in

the medical documents included in the administrative record. Hr’g Tr. But as MetLife’s counsel

stated, Mrs. Koch has not argued that there are—nor does the Court independently find that there

are—any disputed interpretations of terms used in the medical documents. See id. The only

potentially ambiguous terms are “accident” and “accidental injury,” which the Court need not

define, as explained below. See infra p. 14. Thus, the Court need not decide whether the medical-

terminology Vega exception could apply to Dr. Dingler’s proposed live testimony.

       Because the Court finds that the administrative record is complete, it proceeds to analyze

the merits by reviewing the same 541-page record that Mrs. Koch provided and MetLife reviewed.

               3. De Novo Review of the Administrative Record

       Having resolved the issues regarding the proper procedural vehicle, standard of review,

and scope of the record, the Court finally reaches the single merits issue: Does the administrative

record support Mrs. Koch’s claim that an “accidental injury” was the “[d]irect and [s]ole [c]ause”

of Mr. Koch’s death? AR 41.

       A court must “in a de novo review, independently weigh the facts and opinions in the

administrative record to determine whether the claimant has met his burden of showing that he is

disabled within the meaning of the policy.” Pike, 368 F. Supp. 3d at 1030 (E.D. Tex. 2019)

(internal citations omitted) (noting that the Fifth Circuit has not yet provided guidance regarding

a district court’s de novo review in ERISA cases, and looking to other circuits as persuasive

authority). The administrator’s decision to deny benefits “is not afforded deference or a



                                                 13
presumption of correctness.” Id. A district court’s review, however, is not open-ended; the court

is confined to the terms of the Plan and the evidence included in the administrative record. Limiting

relief to that which “will enforce ‘the terms of the plan’ or the statute, § 1132(a)(3) (emphasis

added) . . . reflects ERISA’s principal function: to protect contractually defined benefits.”

McCutchen, 569 U.S. at 100 (internal citations omitted). “The statutory scheme . . . is built around

reliance on the face of written plan documents. Every employee benefit plan shall be established

and maintained pursuant to a written instrument, and an administrator must act in accordance with

the documents and instruments governing the plan insofar as they accord with the statute.” Id. at

100–01 (internal citations omitted). As the Supreme Court has stated, “[t]he plan, in short, is at the

center of ERISA.” Id. at 101.

       Mrs. Koch claims that her husband “died as the result of an accidental injury,” but correctly

notes that “the Plan does not define ‘accident.’” Br. Supp. Pl.’s Resp. 4–5, ECF No. 25; see also

AR 41 (referencing death due to an “accidental injury”); AR 94 (referencing death due to an

“accident”). As other courts have recognized, defining “accident” is “not as simple as it might first

appear.” Carson v. Metro. Life Ins. Co., 72 F. Supp. 2d 725, 728 (W.D. Tex. 1999); see also

Brenneman v. St. Paul Fire & Marine Ins. Co., 192 A.2d 745, 747 (Pa. 1963) (“Everyone knows

what an accident is until the word comes up in court.”). Though Mrs. Koch encourages the Court

to apply the common-law definition of “accident” applied in Todd v. AIG Life Insurance Company,

47 F.3d 1448, 1456 (5th Cir. 1995) and Wickman v. Northwest National Insurance Company, 908

F.2d 1077, 1088 (1st Cir. 1990), these cases are inapposite. See Br. Supp. Pl.’s Resp. 5, ECF No.

25. Todd, Wickman, and their progeny only apply to allegedly accidental deaths resulting from

dangerous intentional conduct. See, e.g., Freeman v. Securian Life Ins. Co., 778 F. App’x 323 (5th

Cir. 2019) (Russian Roulette); Firman v. Life Ins. Co. of N. Am., 684 F.3d 533 (5th Cir. 2012) (per



                                                 14
curiam) (drunk driving); Todd, 47 F.3d 1448 (autoerotic asphyxiation); Wickman, 908 F.2d 1077

(climbing over a guardrail). Thus, they offer little help in a case in which the decedent’s conduct

was “reasonable” and “not risky.” Br. Supp. Pl.’s Resp. 6, ECF No. 25.

         Fortunately, the resolution of this case need not hinge on the meaning of “accident.” AR

94. Adopting the district court’s reasoning in Carson v. Metropolitan Life Insurance Company—

a case involving a nearly identical insurance plan, claim, and dispositive legal issue—the Court

focuses the inquiry on “whether [the decedent’s] death was in any way the result of mental or

physical illness and is thus excludable from coverage under the accidental death policy.” 72 F.

Supp. 2d at 729 (Prado, J.). Accordingly, the Court presumes, for the sake of argument, that Mr.

Koch’s fall was indeed a covered accident. The question is whether Mrs. Koch has met her burden

of proving that the presumed accident was the “[d]irect and [s]ole [c]ause” of Mr. Koch’s death.

AR 41.

         When the Court reviews the administrator’s decision de novo—just as when the

administrator reviews the initial claim—the claimant “bears the burden of proving by a

preponderance of the evidence” that she is entitled to benefits. Pike, 368 F. Supp. 3d at 1031. Here,

the administrative record contains evidence pointing both directions—some records suggest that

the fall caused Mr. Koch’s death, while others suggest Mr. Koch died of a heart attack. For

example, there is conflicting evidence regarding where he fell. Was it in the bathroom, as Mrs.

Koch’s attorney initially asserted; while getting out of bed, as the EMS report stated; or somewhere

in between, as another EMT reported? See AR 128, 134, 152. And regardless, it is unclear when

the heart attack occurred and whether it caused the fall or vice versa. Did Mr. Koch’s obstructed

airway—an alleged result of the fall—cause his death? See AR 132–33 (noting a hemorrhage in

Mr. Koch’s neck); AR 135 (noting failed intubation); AR 152 (noting failed intubation). Or was



                                                 15
the death “natural”? See AR 128 (listing “[h]ypertensive and atherosclerotic cardiovascular

disease” as the cause of death); AR 142 (listing “cardiac arrest” as the chief complaint).

       The record leaves many questions unanswered. But one thing is clear: Mrs. Koch, the party

required to prove her claim by a preponderance of the evidence, cannot point to a single piece of

evidence in the administrative record that proves the fall was the sole cause. At most, she can prove

that some evidence suggests potential causation between Mr. Koch’s fall and his subsequent death.

Accordingly, Mrs. Koch has not carried the burden of establishing that Mr. Koch’s fall was the

direct and sole cause of his death.

IV.    CONCLUSION

       For the foregoing reasons, Defendant’s Motion for Summary Judgment is DENIED. Based

on an independent de novo review of the administrative record, the Court AFFIRMS MetLife’s

denial of benefits. Accordingly, Mrs. Koch’s claim for accidental death benefits under her ERISA-

governed insurance plan are DISMISSED with prejudice.

       SO ORDERED on this 26th day of November, 2019.


                                                  _____________________________________
                                                  Reed O’Connor
                                                  UNITED STATES DISTRICT JUDGE




                                                 16
